                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-MC-185-FDW-DCK

 GRUPO PETROTEMEX, S.A., DE C.V. and                 )
 DAK AMERICAS LLC,                                   )
                                                     )
                Plaintiffs,                          )
                                                     )
    v.                                               )       ORDER
                                                     )
 POLYMETRIX AG,                                      )
                                                     )
                Defendant.                           )
                                                     )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 15) filed by Josh Dixon, concerning Brian A. Scotti on

December 19, 2019. Brian A. Scotti seeks to appear as counsel pro hac vice for Defendant Auriga

Polymers Inc.    Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. Brian A. Scotti

is hereby admitted pro hac vice to represent Defendant Auriga Polymers Inc.

         SO ORDERED.

                                        Signed: December 18, 2019
